Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant’s response dated 11/16/21 has been entered.  Claims 1, 3-16 are cancelled. Claims 17-20 are new.  Claims 19-20 are now cancelled. Claims 2, 17, 18 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John L. Rogitz on January 19, 2022. The application has been amended as follows: 
Please replace the claim set dated 11/16/21 with the following set:
--
1.	(canceled).

2.	(currently amended)	An intelligent web server computer with multi-modes of contact, multi- communications protocols, multi-user and parallel operational capabilities for use in completing 
at least one said web server computer with web server software;
at least one hospitality food/drink ordering software application for delivery or pick up orders integrated with the at least one said web server computer;
[AltContent: connector][AltContent: connector]an advanced master database comprising data and parameters of the at least one hospitality food/drink ordering software application integrated with the at least one said web server computer and with a usable menu file structure dictated prior to task execution and is accessible via its own database API and with one or more predefined formats stored within it and which intelligently learns, updates and stores multiple communication modes of contact and related operational parameters for hospitality 

at least one external software API, which enables the full integration of the at least one hospitality food/drink ordering software application and the MFCCS with one or more non- hospitality applications via the internet;
the external software API integrating with and leveraging the advanced master database to enable the importing of food/drink menus including required and non-required modifiers which are then automatically reflected throughout the master menu tree file structure, improving efficiency while eliminating the necessity of continually querying or checking every tree branch in the master menu tree file structure when responding to remote user requested tasks and/or other inputs;
wherein the at least one said web server computer is integrated with the MFCCS, the hospitality food/drink ordering software and is programmed with instructions enabled to intelligently choose and apply multiple and different modes of contact and/or different communications protocols, if applicable with the said hospitality entities and/or said remote users associated with the user requested hospitality food/drink delivery or pick up ordering application tasks and is enabled to support the completion of those tasks. 

3-16 (canceled).

17.	(previously presented)	The intelligent web server of claim 2 further enabled to assign and apply sub-modifiers to the required or non required modifiers.

18.	(previously presented)	The intelligent web server of claim 2, further enabled to include meal preparation times in the food/drink ordering.

19, 20 (canceled).
--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Examiner is in agreement with arguments submitted by the Applicant on 11/16/21. Applicant’s
arguments, in further view of the Examiner’s amendments above, render the claims novel and unobvious.
Therefore, the Examiner is allowing the case.

A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627 
                                                                                                                                                                                         
January 26, 2022